Citation Nr: 1402313	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-25 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Friend


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a right knee condition.  In November 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  

The Board notes that in addition to the paper claims file there is an electronic claims file which does not contain additional relevant evidence.


FINDING OF FACT

Post-operative residuals of medial meniscus tear of the right knee had their onset in service. 


CONCLUSION OF LAW

Post-operative residuals of medial meniscus tear of the right knee were incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran essentially contends that service connection is warranted for right knee disability because he has had right knee problems since service.  In support, he cites lay statements of others who have observed his right knee problems since that time.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In his statements and sworn testimony and in a lay statement submitted on his behalf, the Veteran and his friend report that the Veteran injured his right knee during service and has had right knee problems since that time.  In addition, VA records show that the Veteran has received treatment for his right knee, including right knee surgery; his current diagnosis is post-operative residuals of medial meniscus tear of the right knee.

In its capacity as a finder of fact, the Board finds that the Veteran has competently and credibly reported having right knee problems since service.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Thus, because the competent and credible evidence shows that the Veteran has had right knee problems since service and he currently is diagnosed as having post-operative residuals of medial meniscus tear of the right knee, service connection for post-operative residuals of medial meniscus tear of the right knee is warranted. 


ORDER

Service connection for post-operative residuals of medial meniscus tear of the right knee is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


